Citation Nr: 0206706	
Decision Date: 06/21/02    Archive Date: 06/27/02	

DOCKET NO.  97-12 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for residuals of a thoracic spine fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from October 1969 
to April 1972 and from November 1981 to December 1994.

This case was most recently before the Board of Veterans' 
Appeals (Board) in March 2001 at which time it was remanded 
in pertinent part for further development.  As a result of 
the development actions, service connection for the cervical 
spine disorder was granted by rating decision dated in 
January 2002.  A 10 percent disability rating was assigned, 
effective January 1, 1995.  Accordingly, that matter is not 
currently on appeal.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).  Accordingly, the only pending issue is that listed on 
the title page of this decision.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.  

2.  The service-connected spine disorder is manifested by no 
more than moderate to severe limitation of motion of the 
dorsal spine; there is no medical evidence of disability due 
to a vertebral fracture, ankylosis, or moderate 
intervertebral disc syndrome.  

3.  X-ray studies have shown the presence of a moderate 
compression deformity of one of the midthoracic vertebral 
bodies.  




CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for a 
thoracic spine disability are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5285-5291 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  In addition, 
VA recently promulgated regulations that implemented the 
statutory changes affected by the VCAA.  See 66 Fed. Reg. 45, 
620 (August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159).

The VCAA has eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

First, VA has a duty to notify the veteran of any information 
needed to substantiate and complete a claim.  In this case, 
the veteran was notified of the evidence required to 
substantiate his claim for an increased evaluation for 
thoracic spine disorder in the May 1997 rating decision, the 
July 1997 statement of the case, April 2000 supplemental 
statement of the case, and the January 2002 supplemental 
statement of the case.  The 2002 supplemental statement of 
the case discussed the VCAA and the Board believes that the 
discussions in the rating decision, the statement of the 
case, and the supplemental statement of the case adequately 
informed the veteran of the evidence needed to substantiate 
his claim and complied with the VA's enhanced notification 
requirements.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The claims folder contains 
reports of VA examinations and the Board has remanded the 
case on two occasions, once in June 1999, and again in March 
2001, for further development.  Accordingly, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  The Board is also satisfied 
as to compliance with the instructions from the March 2001 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

I.  Factual Background

The veteran's initial claim for disability benefits was 
received in August 1995.  A review of the record shows that 
service connection was eventually granted for a number of 
disabilities.  The veteran has been in receipt of a 
100 percent disability rating for his various disabilities, 
from January 1, 1995.  He also has been entitled to special 
monthly compensation on account of being so helpless as to be 
in need of regular aid and attendance from that same date.  

The medical evidence of record includes the report of a 
general medical examination accorded the veteran by VA in 
October 1995.  At that time it was noted that he had been 
involved in a Moped accident in June 1991.  The veteran 
sustained severe facial injuries as a result of the accident.  
In September 1994 he was involved in another accident when 
the car he was driving was hit by another vehicle.  Following 
this accident he sustained a subdural hematoma and a fracture 
of the left forearm.  He also sustained fractures of the 
metatarsal bones of the right foot.  Complaints included back 
pains since the accident in 1994.  Examination findings 
referred to the lumbar spine with no reference made to the 
thoracic spine.  The impressions made on the examination were 
without reference to the thoracic spine.  

Of record is a September 1996 statement from a VA health care 
professional indicating that the veteran had had mechanical 
back pain since involvement in the vehicular accident in 
1994.  It was remarked he could benefit from stretching 
exercises and education regarding proper body mechanics.  No 
specific reference was made to the thoracic spine.  

The veteran was accorded another general medical examination 
by VA in March 1997.  He expressed multiple complaints which 
were primarily related to the injuries which he sustained in 
the vehicular accidents in 1991 and 1994.  The complaints 
were described as essentially unchanged from the time of the 
previous examination referred to above.  The veteran stated 
his back pain was unchanged from the time of his previous 
visit and was constant.  Clinical examination was without 
reference to the thoracic spine.  Radiologic examination of 
the thoracic spine showed a moderate compression deformity of 
one of the midthoracic vertebral bodies with associated 
adjacent mild to moderate degenerative changes.  The 
pertinent examination impression was compression fracture of 
the seventh thoracic vertebra.  

The subsequent medical evidence includes the report of a 
spine examination accorded the veteran by VA in August 2001.  
Complaints included upper back pain.  

On examination posture was good and equilibrium was normal.  
The thoracic spine was straight.  Muscle tone was good and 
there was no deformity or spinal tenderness.  

X-ray studies of the thoracic spine showed mild scoliosis 
with compression deformity of the midthoracic vertebra.

The examiner opined that from a review of the claims folder, 
it was his opinion that it was quite possible the veteran 
sustained some trauma to the cervical spine and the thoracic 
spine in service, but because of the seriousness of the 
facial injuries, the less serious areas were not addressed 
adequately at the time.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20 (2001).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt concerning the degree of disability 
is resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB. v. Brown, 6 Vet. App. 35 (1993) (on a claim for an 
original or an increased rating, it is presumed that the 
veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy unless the maximum available benefit is awarded).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran has appealed the initial disability rating 
assigned for his thoracic spine disability.  It has been 
rated at 10 percent disabling under Diagnostic Code 5291, 
limitation of motion of the dorsal spine.  38 C.F.R. § 4.71a, 
Code 5003, degenerative arthritis, provides for evaluation 
based on limitation of motion of the affected part.  A 
10 percent rating is the maximum evaluation provided under 
Code 5291, assigned for moderate or severe limitation of 
motion of the dorsal spine.

The Board notes that there are other diagnostic codes 
potentially applicable to disability of the thoracic spine.  
Under Code 5293, a 20 percent evaluation could be assigned 
when there is intervertebral disc syndrome which is moderate 
in degree, with recurring attacks.  The next higher rating of 
40 percent is for assignment when there is intervertebral 
disc syndrome which is severe, with recurring attacks, with 
intermittent relief.  The maximum rating of 60 percent is 
assigned when the intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.  The review of the 
evidence in this case shows no evidence of intervertebral 
disc syndrome within the thoracic spine.  

Another potentially applicable code is Diagnostic Code 5288 
which provides a 20 percent evaluation when there is 
ankylosis of the dorsal spine which is favorable.  A 
30 percent rating is assigned when the ankylosis is 
unfavorable.  38 C.F.R. § 4.71a, Code 5288.  However, the 
medical evidence in this case provides no indication of the 
presence of ankylosis of the spine.  

Another potentially applicable code is Diagnostic Code 5285 
which provides a 60 percent evaluation when there are 
residuals of a fracture of a vertebra without cord 
involvement, with abnormal mobility requiring neck brace 
(jury mast).  A 100 percent rating is assigned when there are 
residuals of a fracture of a vertebra with cord involvement, 
bedridden, or requiring long leg braces.  38 C.F.R. § 4.71a, 
Code 5285.  In other cases involving residuals of a fracture 
of a vertebra, the rating is to be in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of a vertebral body.  

With this in mind, the Board notes that X-ray studies of the 
thoracic spine showed evidence of a compression fracture of 
the midthoracic vertebra with secondary scoliotic changes at 
the time of the 1997 general medical examination and the 2001 
spinal examination.  At the time of the earlier examination 
the deformity was described as moderate in degree.  
Therefore, the assignment of an additional 10 percent rating 
for a deformity of a vertebral body is in order under 
Diagnostic Code 5285.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See 38 C.F.R. 
§ 4.59 (similar considerations for evaluating disability due 
to arthritis).  

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, when a disability is assigned the maximum rating for 
loss of range of motion, application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not required.  

As already stated, a 10 percent disability rating is the 
maximum available under Code 5291.  However, it also has been 
indicated that under Code 5285 a  10 percent rating for 
demonstrable deformity of a vertebral body may be added.  
X-ray studies have shown the presence of a deformity of a 
vertebral body in the thoracic spine.  The Board has 
considered the doctrine of reasonable doubt and finds this is 
a basis for an increased rating for the thoracic spine 
disability to 20 percent.


ORDER

Entitlement to a disability rating of 20 percent for thoracic 
spine disability is granted.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

